Citation Nr: 1439715	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer for accrued benefit purposes only.

3.  Entitlement to service connection for throat cancer for accrued benefit purposes only.

4.  Entitlement to service connection for pancreatic cancer for accrued benefit purposes only.


REPRESENTATION

Appellant represented by:	S. Ravin, Attorney-at-Law.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION


The Veteran served on active duty from July 1954 to July 1974.  He died in April 2007.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

In January 2011, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In April 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development, including requesting service records reflecting the Veteran's service in Thailand and Vietnam.

The Board denied this appeal in an April 2012 decision.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 2012, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the April 2012 Board decision, and remanded the case to the Board for action consistent with the terms of that JMR.  

In March 2013, the Board remanded the case to the AOJ in an effort to comply with the terms of the JMR.  Following return of the case to the Board, the Board denied the appeal in an August 2013 decision.  

The appellant appealed the August 2013 decision to the Court.  In April 2014, the Court granted another JMR of the Parties, vacated the August 2013 Board decision, and remanded the case to the Board for action consistent with the terms of the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The law provides for disability and indemnity compensation (DIC) benefits for a spouse of a veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disability is one which is the result of an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In general, periodic monetary VA disability compensation benefits to which a veteran was entitled at death based on evidence in the file at the date of death, that are due and unpaid, shall, upon the death of such individual, be paid to the veteran's spouse. 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013).  These are referred to as accrued benefits.  Id.  

The appellant contends that DIC and accrued benefits are warranted on the basis that the Veteran's disabilities, and his death, were due to exposure to Agent Orange during service.  

Certain diseases will be service connected based on such exposure as having occurred in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (West 2002 & 2013); 38 C.F.R. §§ 3.307, 3.309(e) (2013).  The appellant contends that the Veteran was in Vietnam while enroute to and from Tan Son Nhut Air Base in Thailand in July 1966 and July 1967.  

In the April 2011 Remand, the Board directed the AOJ to conduct appropriate development to ascertain whether there are any available records pertaining to the Veteran's travel status to and from Thailand in July 1966 and July 1967, to include potential Travel Voucher Forms (DD Form 1351-2).  

In the October 2012 JMR, the Parties agreed that the development directed by the Board in the April 2011 Remand had not been carried out, and therefore the Court returned to the case to the Board.  The Board remanded the case to the AOJ in March 2013 with the same directive that was in the April 2011 Remand.  

Of record is an April 2013 Personnel Information Exchange System (PIES) request, from the AOJ to the record repository, to obtain the Veteran's travel status from Thailand in July 1966 and July 1967 to include potential Travel Voucher Form DD 1351-2.  

There is no response to that request associated with the claims file.  The AOJ issued a Supplemental Statement of the Case in May 2013 without any mention of the request.  

In the April 2014 JMR, the Parties agreed that the claims file was devoid of any response to the April 2013 request or any letter notifying the appellant that the requested records were unavailable.  The Parties agreed that a remand to the Board was necessary for compliance with the Board's March 2013 Remand directives.  

The Board finds that this appeal must be remanded to request any available records pertaining to the Veteran's travel status to and from Thailand in July 1966 and July 1967, to include any potential Travel Voucher Forms (DD Form 1351-2).  

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct appropriate development to ascertain whether there are any available records pertaining to the Veteran's travel status to and from Thailand in July 1966 and July 1967, respectively, to include any potential Travel Voucher Forms (DD Form 1351-2).  The AOJ requested this development in April 2013 but there is no response to that request in the claims file and the May 2013 Supplemental Statement of the Case did not mention the request or response.  This resulted in additional delay and use of resources that could have been avoided.  

At minimum, the AOJ must repeat that request and obtain a reply.  The AOJ must obtain all of the records that the Board is seeking and if any of the records are not obtained, the AOJ must obtain a negative response or responses, as appropriate and associate such response or responses with the claims file.

Simply stated, if the records are not available, the RO/AMC must make this finding clear.

2.  If the records sought are not obtained, the AOJ must send a letter to the appellant and her representative informing them of the results of the development.  

3.  This is the third remand from the Board, along with two from the Court, for the same development.  The appellant has a right, as a matter of law, to compliance with this remand directive and, therefore, the AOJ must ensure that the directed development is completed.  

4.  After the above development is completed, the AOJ must readjudicate the claims of service connection for the cause of the Veteran's death and service connection for prostate, throat, and pancreatic cancer, for accrued benefit purposes only.  If the benefits sought remain denied, the AOJ must provide a supplemental statement of the case to the appellant and her representative and allow an adequate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



